office_of_chief_counsel internal_revenue_service memorandum number release date cc pa jbremer posts-135450-09 uilc date may to vladislav m rozenzhak attorney laguna niguel group small_business self-employed from glenn j melcher branch chief procedure administration third party communication none date of communication not applicable subject considerations of the assets of a domestic partner in the state of california under sec_7122 this chief_counsel_advice responds to your request for assistance this advice may not be used or cited as precedent issue can the internal_revenue_service consider the assets of a taxpayer’s registered domestic partner in the state of california when determining the reasonable collection potential of a taxpayer’s offer_in_compromise oic under sec_7122 conclusions yes the irs can consider the assets of a taxpayer’s registered domestic partner in the state of california when determining the reasonable collection potential of a taxpayer’s oic under sec_7122 facts california is a community_property_state the taxpayer a registered domestic partner in the state of california pursuant to california family code section has submitted an oic to the irs pursuant to code sec_7122 the taxpayer’s registered posts-135450-09 domestic partner possesses assets or income that would significantly increase the reasonable collection potential of the oic and the irs revenue_officer would like to include such assets income in the computation of the reasonable collection potential law and analysis sec_7122 authorizes the secretary to compromise a taxpayer's federal_income_tax liability an oic is an agreement between a taxpayer and the irs that settles the taxpayer’s tax_liabilities for less than the full amount owed the irs is vested with discretion to accept or reject an oic 568_f3d_710 9th cir irs did not abuse its discretion in rejecting oic absent special circumstances the irs will reject an oic if it believes that the liability can be paid in full as a lump sum or through a payment agreement in addition in most cases the irs will not accept an oic unless the amount offered by the taxpayer is equal to or greater than the reasonable collection potential the reasonable collection potential is how the irs measures the taxpayer’s ability to pay and includes the value that can be realized from the taxpayer’s assets such as real_property automobiles bank accounts and other_property the reasonable collection potential also includes anticipated future income less certain amounts allowed for basic living_expenses the irs has recognized that in community_property states the assets of both owners of community_property the owner submitting the offer and the non-offering owner should be considered in the offer i r m dollar_figure provides that if under applicable state law all or part of the non-offering owner’s share of community_property and community_property income would be available to satisfy the tax_liability at issue these items should be considered in the offer_in_compromise thus we must look to applicable california state law to determine the property rights of the domestic partners california registered domestic partners share an equal interest and liability in community_property in the state of california chapter of the california family code pertaining to domestic partnerships provides in relevant part registered domestic partners shall have the same rights protections and benefits and shall be subject_to the same responsibilities obligations and duties under law whether they derive from statutes administrative regulations court rules government policies common_law or any other provisions or sources of law as are granted to and imposed upon spouses c a fam a accordingly registered domestic partners in california are afforded all the rights provided under c a fam which states that posts-135450-09 except as otherwise provided by statute all property real or personal wherever situated acquired by a married_person during the marriage while domiciled in this state is community_property c a fam a further provides a except as otherwise expressly provided by statute the community estate is liable for a debt incurred by either spouse before or during marriage regardless of which spouse has the management and control of the property and regardless of whether one or both spouses are parties to the debt or to a judgment for the debt based on the california state law provisions noted above we conclude that the irs can consider the assets of the taxpayer’s registered domestic partner in the state of california when determining whether to accept the taxpayer’s oic under sec_7122 state law determines whether there is a property interest see 535_us_274 w e look initially to state law to determine what rights the taxpayer has in the property the government seeks to reach and california state law provides that both domestic partners have an equal interest and liability in the community_property please call glenn melcher or jason bremer at if you have any further questions
